                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEBRASKA

EUGENE ROSALES, on behalf of
himself and all others similarly situated;
                                                            8:17CV87
                     Plaintiff,

      vs.                                                     ORDER

JOHN C. HEATH, Attorney at Law;

                     Defendant.


      After conferring with counsel, the court questions whether the named
plaintiff has standing to pursue a claim against Defendant, and if so, whether he
has standing to represent the class of “[a]ll persons within the United States who,
within four years of this Complaint, received on their cellular telephone at least
one unauthorized text message from Defendant in which Defendant marketed its
credit repair services.” (Filing No. 1, at CM/ECF p. 11, ¶ 60). As to the latter
question, if the class must be re-defined to reflect those persons who have
claims that are common and typical to Plaintiff’s claim(s), any class re-definition
may narrow or otherwise modify the scope of relevant discovery, and it may
impact the numerosity factor of the court’s class certification decision.


      Accordingly,


      IT IS ORDERED:


      1)     On or before November 30, 2018, Defendant shall move the court
for a determination on whether Plaintiff has standing to pursue a claim against
Defendant and if so, any re-definition of the class members who may have claims
common and typical of Plaintiff such that Plaintiff can adequately represent their
interests.


      2)     Plaintiff’s response shall be filed on or before December 14, 2018,
with any reply filed on or before December 21, 2018.


      3)     The conference call previously set for November 20, 2018 is
cancelled.


      4)     To assure case progression, the clerk shall set an internal case
management deadline for December 27, 2018.


      November 16, 2018.
                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge




                                        2
